BAKER, J.,
dissenting.
I respectfully dissent from the majority's determination that the trial court erred in denying D.D.'s motion to suppress. To the contrary, I find that Officer Green was authorized to search D.D.'s pocket and thus, the cocaine discovered therein was admissible. As the majority correctly notes, in Minnesota v. Dickerson, 508 U.S. 366, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993), the U.S. Supreme Court extended the "plain view" doctrine to include the "plain feel" doctrine, which provides that if, during a weapons search, an officer feels a protrusion which he recognizes to be contraband, the officer is entitled to seize it. Further, the U.S. Supreme Court has recently stated that appellate review of questions of whether an officer had probable cause to seize contraband is de novo. Ornelas v. United States -- U.S. ---, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996). The Court noted that "a reviewing court should take due care both to review findings of historical fact only for clear error and to give due weight to inferences drawn from those facts by resident judges and local law enforcement officers." Id. at --, 116 S.Ct. at 1668. Thus, the Court has mandated a standard of de novo review which appears to be slightly deferential in nature.
In light of such a standard, the specific facts of this case show that Officer Green confronted three youthful trespassers, one of whom he recognized as D.D. When questioned by Officer Green, D.D. misidentified himself as "Carlos" and acted nervous. Further, while Officer Green was searching D.D. for weapons, he felt a bulge in D.D.'s pocket that he believed to be drugs. Hence, my review of the record leads me to conclude that Officer Green was entitled to search D.D.'s pocket and seize the cocaine inside it. Accordingly, I believe that the trial court properly denied D.D.'s motion to suppress the cocaine and admitted it into evidence.
Additionally, I write to comment that it might appear that the test for determining whether an officer, who detects a protrusion while performing a weapons search of a suspect, may seize the item causing the protrusion is an objective test focusing on whether a reasonable officer of normal experience and expertise would believe that the protrusion was contraband. However, in Dicker son, the U.S. Supreme Court announced that a subjective test was to be applied, hinging only on the searching officer's personal belief of whether it was immediately apparent to him that the protrusion was contraband. I find that such a test encourages officers to use the "retro spectroscope" 1 to ensure the admissibility of contraband at a subsequent trial by testifying that they immediately be-lHeved a protrusion to be contraband. Having made this observation, I recognize that we are constrained to follow the law set forth by our nation's highest court.

. A "retro spectroscope" is an instrument used to produce hindsight.